SULLIVAN, J.
I dissent from the conclusion, reached by my associates. The deceased child was taken by its parents to witness a game of baseball. The father entered the game, and left the child in the wagon with the mother and older children. It also appears that said turntable was locked with a piece of wood two by four inches, and from sixteen to twenty-four inches long, and some meddler had removed it. Had it been left as the appellant left it, the accident could not have occurred. It _also appears that the older brother or brothers of the deceased child were revolving the turntable when the accident occurred. The rule laid down by my associates charged the duty of protecting children upon every member of the community except upon their parents, which I do not believe to be the correct rule.
The judgment ought to be reversed.